
	

115 S2226 IS: Disaster Assistance Simplification Act
U.S. Senate
2017-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2226
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2017
			Mr. Rubio (for himself, Mr. Kennedy, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To prohibit recipients of disaster recovery relief assistance from the Department of Housing and
			 Urban Development from penalizing applicants that declined assistance from
			 the Small Business Administration.
	
	
		1.Short title
 This Act may be cited as the Disaster Assistance Simplification Act.
		2.Duplication of benefits for disaster relief
 (a)DefinitionsIn this section— (1)the term Administration means the Small Business Administration; and
 (2)the term Secretary means the Secretary of Housing and Urban Development. (b)ProhibitionsWith respect to a grant provided to a grantee under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), the Secretary and the grantee shall not—
 (1)take into consideration whether an applicant for assistance from the grantee applied and was approved for, but declined, assistance related to the major disaster from the Administration under section 7(b) of the Small Business Act (15 U.S.C. 636(b)); or
 (2)reduce the amount provided to an applicant described in paragraph (1) by any amount that the applicant would have received from the Administration if the applicant had not declined the assistance.
 (c)ApplicationSubsection (b) shall apply with respect to applicants for assistance from a grantee under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) with respect to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) who applied for assistance from the Administration under section 7(b) of the Small Business Act (15 U.S.C. 636(b)) related to the major disaster before, on, or after the date of enactment of this Act.
